DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-7 and 9-10, 12-14 and 16 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114 was filed in this application on 10/21/2021 after a decision by the Patent Trial and Appeal Board. 
On 5/21/2021, PTAB affirmed the rejection of record of 10/15/2020.  Herein, claim amendments of 10/21/2021 are examined wherein the claimed amount of sodium chloride has been modified.

Objection to specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Please amend the specification to include all of the limitations originally presented, including the amounts of nitrite and phosphate flavor stabilizing agent in original claim 11.

Since Applicant has support for the amounts having a weight ratio, wherein the disclosed weight ratio supports these specific amounts, it would be reasonable to expect that the originally claimed percentages were also by wt%.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
The claims require: “greater than 50 to 60% by weight of the salt product of sodium chloride” which could be interpreted to mean from greater than 50 wt% of sodium chloride up to greater than 60 wt% of sodium chloride.  When looking toward the pending Specification, it is noted, that the product may include from about 40 to about 60 wt% of sodium chloride (see para. 0017 of the published copy).  
Therefore, since the disclosure is clear that the amount of sodium chloride is from about 40 to about 60 wt%, this limitation will be read in light of the specification, however, it is suggested that Applicant amend the claim to represent the disclosed language to resolve any other possible claim interpretations or potential new matter issues.











Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all claims dependent on it, are is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 require an a phosphate flavor stabilizing agent selected from alkali metal phosphates or alkaline earth metal phosphates present in an amount to inhibit the reaction of the at least one flavorant and the at least one nitrite, however, is missing a critical element, such as how much of a phosphate flavor stabilizing agent is required to inhibit the reaction of the at least one flavorant and the at least one nitrite.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arboix in view of NCHFP, Chandler (4,434,187) and Underwood (6,713,106).
ARBOIX: WO2012140293; published 10/18/2012.
NCHFP: Curing and Smoking Meats for Home Food PreservationLiterature Review and Critical Preservation Points; published online by at least Nov. 15, 2011 at: https://web.archive.org/web/20111115195348/https://nchfp.uga.edu/publications/nchfp/lit_rev/cure_smoke_cure.html


With regard to the prior art, the term/phrase "alkali metal phosphates or alkaline earth metal phosphates" encompasses: alkali metal phosphate salts or alkaline earth metal phosphate salts.
With regard to the prior art, the term/phrase "greater than 50 to 60 % by weight” encompasses an amount that is greater than 50 wt% and up to 60 wt%.

Independent Claim 1
Arboix teaches methods of making a low sodium salt product.



Sodium chloride
Arboix teaches methods of replacing the total or partial amount of sodium chloride in meat curing products, therefore the use of sodium chloride in meat curing compositions is imparted by the teaching (see the title; abstract; 3rd para. from the bottom of the Detailed Disclosure; and ref. clm. 1), which provides that the use of salt is open and optional.

Amount of sodium chloride
Although Arboix discusses that the prior art teaches that more than 50% of the sodium chloride should not be replaced (last para. of Background, the teaching goes on to provide its replacement from partial to full amounts with their substitute.
Arboix provides no other limits as to the amount of salt in the curing composition, beyond the range of partial to full (see the title; abstract; 3rd para. from the bottom of the Detailed Disclosure; and ref. clm. 1).

To resolve the issue of how much sodium chloride remains in the curing composition after the substitution is made, one must consider what amount of salt was previously used in meat curing compositions.
Although it is long and commonly known to use 100 wt% salt for curing raw meat, Arboix is not explicit about this.



NCHFP also teaches methods of curing meat and provides that salting (i.e. corning) is long known wherein meat is cured with corns or pellets of dry salt (see section 2.1).  In other word, the curing composition had 100 wt% salt (i.e. sodium chloride).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making meat curing compositions, comprising sodium chloride, as Arboix, to include the amount of sodium chloride used in said compositions, because NCHFP illustrates that the art finds amounts of sodium chloride to be suitable for curing meats, further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Therefore when Arboix teaches an open range for sodium chloride replacement, given the salt in a curing composition is in an amounts of 100 wt%, in view of the teaching of NCHFP, the combined teaching provides from above zero up to 100 wt% of the sodium chloride is replaced.
This means the remaining portion of salt in the curing composition, after replacement, is from zero to below 100 wt%, which encompasses the claim of greater than 50 to 60 wt% of sodium chloride.




Arboix also provides reasoning for such a substitution of salt content, in that it provides the benefit of decreased sodium intake for decreased: hypertension, risk of premature death from cardiovascular diseases, calcium retention, bone density, kidney stones (kidney stones) and the intensity of asthma (see the Background).
Therefore,  it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of curing meat using sodium chloride, as Arboix, to include the use of from greater than 50 to 60 % by weight sodium chloride in said curing composition, as claimed, because the combination of Arboix and NCHFP illustrates it is long and commonly known to use 100 wt% salt for curing raw meat (NCHFP ) wherein more than zero up to 100 wt% of the salt is replaced which illustrates that the art finds:
1) encompassing amounts of sodium chloride as being suitable for similar intended uses, including methods of curing meat using sodium chloride (see MPEP 2144.07), which further shows that it was known for such a thing to have been done; and
2) provides reasoning for said substitution of salt in that less salt provides the benefit of decreased sodium intake for decreased: hypertension, risk of premature death from cardiovascular diseases, calcium retention, bone density, kidney stones (kidney stones) and the intensity of asthma; which in turn motivates those making food to provide a healthy diet for good health and nutrition.



The modified teaching above provides encompassing amounts of sodium chloride, however, does not discuss specificity toward the claimed amount, from greater than 50 to 60 % by weight sodium chloride.
Chandler also teaches methods of making meat curing compositions, comprising: sodium chloride, potassium chloride, sweeteners, phosphate salts, and nitrites (ref. clm. 1 and 3-4); and further provides the amount of a combination of sodium chloride and potassium chloride is in an amount of about 94.85 percent by weight of said composition (ref. clm. 13).
Since the primary teaching, Arboix, teaches the use of between 2 to 35 wt% potassium chloride (see Tables 1-2) (See line starting: “Again preferably, said potassium chloride…), this means that as modified with Chandler, there would be about 59 to 93 wt% sodium chloride in the curing composition.
Said modified teaching encompasses the claimed amount of from greater than 50 to 60 % by weight sodium chloride.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making meat curing compositions, sodium chloride, potassium chloride, sweeteners, phosphate salts, and nitrites, as Arboix, to include the use of from greater than 50 to 60 % by weight sodium chloride, as claimed, because the combination of Arboix and Chandler provides an amount of about 94.85 wt% for a  combination of sodium chloride and potassium chloride (Chandler), wherein there is between 2 to 35 wt% potassium chloride (Arboix ), which illustrates there would be about 59 to 93 wt% sodium chloride in the curing composition, an encompassing amount of sodium chloride that would be suitable for similar intended uses, which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Further, because the modified teaching, in Chandler, shows and amount of a combination of sodium chloride and potassium chloride of about 94.85 percent by weight of said composition, with no limitation to the amount of salt, further provides an amount of salt in the combination that is sufficient to encompass the claimed amount.

Sodium chloride replacing material 
Arboix teaches the composition comprises potassium chloride, a claimed sodium chloride replacing material (see Tables 1-2).

Flavorant
Arboix teaches the composition comprises at least one flavorant, including: pepper, garlic, dextrose and lactose (see Tables 1-2).

Nitrite
Arboix teaches the composition comprises at least one nitrite, potassium nitrite (see Tables 1-2).

Phosphate flavor stabilizing agent
Arboix teaches the composition comprises phosphate, including: between 0.5 and 5 wt% of potassium (i.e. alkali metal) pyrophosphate (i.e. phosphate salt) (see Line Starting: LS: “According to an embodiment, said potassium pyrophosphate is present …”).   Therefore, it would be reasonable to expect that similar components have similar functions, therefore it would have been obvious that the phosphate is a flavor stabilizing agent, as claimed.

Ratio of phosphate to nitrite
Arboix does not discuss the claimed weight ratio of phosphate to nitrite, as claimed.
Underwood also teaches methods of curing meats (Background, and 5, 20+) using phosphate and nitrite (4, 47+).
Underwood also teaches using phosphate is used in amounts of 0 to about 1 wt% (4, 47+).
Underwood also teaches using nitrite is used in amounts of about 0.015 to 0.045 wt% (4, 47+).
Such a teaching provides 0 to about 1 wt% phosphate : about 0.015 to 0.045 wt% nitrite, which encompasses the fully claimed range of weight ratio of phosphate to nitrite of about 25:1 to about 35:1.



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making compositions for curing meat, comprising: phosphate to nitrite, as the modified teaching above, to include the ratio of phosphate to nitrite, as claimed, because Underwood illustrates that the art finds suitable for similar intended uses, including methods of making compositions for curing meat (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Intended use
Arboix teaches the composition is for curing meats (ti. and discussed above), however, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, and therefore the claimed intended use: “for curing meats”, would have been obvious.

Dependent claims
As for claim 3, the modified teaching, in Underwood, provides amount of phosphate and nitrite that encompasses the claimed weight ratio of about 30:1 phosphate to nitrite, as discussed above.

As for claims 4-5, Arboix teaches the use of about 0.1 wt% of nitrite (Tables 1-3). Further, it would be reasonable for one of skill in the art to expect that similar compositions have similar functions, and therefore the claimed function, wherein the product delivers from: about 0.005% to about 0.05% nitrite to the cured meat, as in claim 4; and about 0.01% nitrite to the cured meat, as in claim 5; would have been obvious.

As for claim 6, Arboix teaches the use of about 2.6 wt% of black pepper (Table 1), which encompasses the claim of from about 3% to about 6% by weight of the salt product of the at least one flavorant.

As for claim 7, Arboix teaches the composition comprises potassium nitrite (see Tables 1-2), as claimed.

As for claim 12, the modified teaching, in NCHFP, provides the use of corns of salt, which reads on grains or granulated salt (See section 2.1).







Claim Rejections - 35 USC § 103
Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arboix in view of in view of NCHFP, Chandler (4,434,187), Allen (2, 173,992), Allied Kemco and Matis.
NCHFP: Curing and Smoking Meats for Home Food PreservationLiterature Review and Critical Preservation Points; published online by at least Nov. 15, 2011 at: https://web.archive.org/web/20111115195348/https://nchfp.uga.edu/publications/nchfp/lit_rev/cure_smoke_cure.html

Allied Kemco: Additive - Sodium Phosphate - 16 Oz.; published at least by Jan. 17, 2012 at: https://web.archive.org/web/20120117221133/https://www.alliedkenco.com/additive-sodiumphosphate-16oz.aspx

Matis: The role and fate of added phosphates in salted cod products; published July 2010.

All references discussed in the rejection of claims 1, 3-7, 12 and 14 above, and applied herein, are incorporated for reasons as discuss above.

Independent claim 9
Sodium chloride
Arboix teaches that the composition made is used to totally or replace 50 wt% or less of the sodium chloride in cured meat products (Ex. 1-3), which means that the use of sodium chloride is taught.

Amount of sodium chloride
With regard to the prior art, the term/phrase "greater than 50 to 60 % by weight” encompasses an amount that is greater than 50 wt% up to an amount that is greater than 60 wt%, in other words from about 50.001 wt% up to 100 wt%.

Arboix teaches that the composition made is used to totally or replace 50 wt% or less of the sodium chloride (ti., ab. and p.14, 1.17-20) in cured meat products (Ex. 1-3).
Arboix teaches that sodium chloride can be replaced in amount of up to 50 % (see Background Para. starting: “However, in the same state of the art it is…).

Although it is long and commonly known to use 100 wt% salt for curing raw meat, Arboix is not explicit about this.
NCHFP also teaches methods of curing meat and provides that salting (i.e. corning) is accomplished by using dry salt (see section 2.1).  This means that 100 wt% of salt is used to cure meat.
Therefore when Arboix teaches that sodium chloride is used to totally replace the salt (i.e. sodium chloride) or replace an amount of up to 50 % (see Background Para. starting: “However, in the same state of the art it is…; ti.; ab. and p.14, 1.17-20) in view of NCHFP which shows salt is known to be used in amount of up to 100 wt% in meat curing composition, the combined teaching encompasses the claim of the use of greater than 50 to 60 wt% of salt.

Arboix also provides reasoning for such a substitution of salt content, in that it provides the benefit of decreased sodium intake for decreased: hypertension, risk of premature death from cardiovascular diseases, calcium retention, bone density, kidney stones (kidney stones) and the intensity of asthma (see the Background).


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of curing meat using sodium chloride, as Arboix, to include from greater than 50 to 60 % by weight sodium chloride, as claimed, because the combination of Arboix and NCHFP illustrates it is long and commonly known to use 100 wt% salt for curing raw meat (NCHFP ) and that sodium chloride can be replaced in amount of up to 50 % (Arboix), which illustrates that the art finds:
1) encompassing amounts of sodium chloride as being suitable for similar intended uses, including methods of curing meat using sodium chloride (see MPEP 2144.07), which further shows that it was known for such a thing to have been done; and
2) provides reasoning for said substitution of salt in that less salt provides the benefit of decreased sodium intake for decreased: hypertension, risk of premature death from cardiovascular diseases, calcium retention, bone density, kidney stones (kidney stones) and the intensity of asthma; which in turn motivates those making food to provide a healthy diet for good health and nutrition.

Sodium replacing material 
Arboix teaches the use of between 2 to 35 wt% potassium chloride, a claimed sodium chloride replacing material (see Tables 1-2) (See line starting: “Again preferably, said potassium chloride…), which encompasses the claim of about 31.4% sodium chloride.


Flavoring
Arboix does not limit flavorings, however, shows examples of the use of about 2.6 wt% of black pepper (…nigra of Table 1) and about 1.47 wt% of garlic (ajo of Table 2). The combination provides about 4.07 wt%, which encompasses about 4.6 wt.% of at least one flavorant.

Nitrite
Arboix teaches the use of nitrites, does not limit the their amount (ref. clm. 12 and teaching throughout), which encompasses the claim of about 0.46 wt.% of at least one nitrite.

Specificity of amount of nitrite
Arboix does not provide specificity of the use of about 0.46% nitrites.
Allen also teaches methods of making meat curing solutions with nitrite, and further provides the use of 0.5 to 1 wt% nitrite (Formula D), which encompasses the use of about 0.46% nitrite.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making meat curing compositions with nitrites, as the modified teaching above, to include the use of about 0.46% nitrite, as claimed, because Allen illustrates that the art finds encompassing amounts of nitrites and being suitable for similar intended uses, including methods of making meat curing compositions with 

Phosphates
Arboix teaches the use of phosphates, as discussed above.

Amount of phosphates
Arboix does not discuss the use of about 13.9 wt% of nitrites, as claimed.
Allied Kemco also teaches methods of curing meat with phosphates, and further provides that a maximum amount of phosphate permitted by the USDA is no more than 0.5% to be retained by the meat in the finished product.
To achieve this, Allied Kemco provides from about 3.8 to 15.7 wt% of phosphates used in a composition for curing meat, by showing the following examples: 
for 100 lb. of sausage use 2 quarts (i.e. 8 cups) of water and 1.5 cups of phosphate ½ lb, which is about 15.7 wt% of phosphates; and
for 100 lb. of meat use 4 lb. phosphate and 10 gallon of water, which is about 3.8 wt% of phosphates (see the short reference).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making meat curing compositions with phosphates, as the modified teaching above, to include the use of about 13.9% phosphates, as claimed, because Allied Kemco illustrates that the art finds encompassing amounts of nitrites and being suitable for similar intended uses, including methods of making meat curing 

Percentage of the phosphate used in the curing composition is result effective
Further, Matis also teaches methods of curing meat with phosphates, and further provides that to achieve the desired uptake the process depends on the initial phosphate concentration in brine, the method uses to add the phosphates to the meat products, the concentration of the curing composition, the concentration of composition absorbed by the meat products, and the weight gain/uptake of composition (see section 2-3, where section 2.2 contributes to the concepts discussed). Therefore, the following equation can be used to calculate some of these process parameters: 
% added phosphate in final meet product = 
[% in curing composition/ (100 + % weight gain)] * % weight gain

It can be seen below, that the solution for % of phosphate in curing composition (based on Matis’s equation, above), includes that the percentage of the phosphate used in the curing composition increases when the percentage of added phosphate in final meat product is increased; and the percentage of the phosphate used in the curing composition decreases when the percentage of weight gain/uptake increases:
% of phosphate in curing composition = 
 [% added phosphate in product / % weight gain] * (100 + % weight gain)



Therefore, one having ordinary skill in the art to have determined the optimum values of the percentage of the phosphate used in the curing composition through routine experimentation based on the amounts of added phosphate in final meat product and the percentage of weight gain/uptake. 

It is the examiner’s position that the process parameters of the percentage of the phosphate used in the curing composition and the percentage of added phosphate in the final meat product are result effective variables.  If the percentage of the phosphate used in the curing composition were low it would result in the percentage of phosphate added to the final meat product to be low whereas if the percentage of the phosphate used in the curing composition were high it would result in the percentage of phosphate added to the final meat product to be high. Also, when the amount of phosphate used in the curing composition were low the percentage of weight gain/uptake is high and when the amount of phosphate used in the curing composition were high the percentage of weight gain/uptake is low.

Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the percentage of the phosphate used in the curing composition of Arboix, in view of Matis, through routine experimentation, to impart the desired amount of phosphates in the curing composition, including the use of about 13.9% phosphates, as claimed, because the selection of something based on its prima facie case of obviousness. See MPEP 2144.07.

Function of the composition
As for the claimed function of the composition, wherein the low sodium salt product delivers about 0.01% of the at least one nitrite to the cured meat; it would be reasonable for one of skill in the art to expect that similar compositions have similar functions, and therefore the claimed function, wherein the low sodium salt product delivers about 0.01% of the at least one nitrite to the cured meat, would have been obvious.

As for claim 10, the modified teaching, as discussed above, provides encompassing amounts of phosphate to nitrites, including a weight ratio of about 30:1.

As for claim 16, the modified teaching, as discussed above, provides encompassing amounts of phosphate to nitrites, including a weight ratio of about 30:1.








Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Arboix in view of in view of NCHFP, Chandler (4,434,187), Allen (2, 173,992), Allied Kemco and Matis, as applied to claims 9-10 and 16 above, further in view of NCHFP.
As for claim 14, Arboix teaches the use of salt, however, does not discuss the form of the salt, granulated, as claimed.
NCHFP also teaches methods of curing meat and provides that the salting (i.e. corning) is accomplished by using dry salt (see section 2.1).  This means that 100 wt% of salt used to cure meat are corns of salt, which reads on grains or granulated salt (See section 2.1), as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making/using compositions for curing meat comprising salt, as Arboix, to include that the salt is granulated, as claimed, because NCHFP illustrates that the art finds granulated salt as being suitable for similar intended uses, including methods of making/using compositions for curing meat comprising salt (see MPEP 2144.07).

Response to Arguments
It is asserted, that the claim amendments of 10/21/2021, are not rejected in the rejection of 10/15/2020.
In response, please see the new grounds for rejection above, necessitated by said amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793